DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “through a vertical connection aperture (54) and/or (56).” It is unclear because there is no second option recited. “And/or” …what? For examination purposes, the claim will be read as “through a vertical connection aperture (54) to a powered accessory.”
Claim 18 recites the limitation “comprising plant support arms (36) and/or (38).” This is unclear because the sentence is incomplete. “And/or” …what? For examination purposes, the claim will be read as “comprising plant support arms (36).”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, 9, 11-15, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yano (US 10349588 B2) in view of Morris et al. (US 4860490 A).
Regarding claim 1, Yano discloses a personal growing system (Fig 1) comprising: 
a) vessel for holding liquid (Fig 1, Col. 4 lines 1-10; cultivation tank 6), said vessel having: 
at least one vessel floor having at least one floor aperture (Fig 1, Col. 3 lines 26-27; discharge pipe 6C on floor of cultivation tank 6), 
at least one vessel wall (Figure 1; sides of cultivation tank 6), 
an air pump support plateau spaced above said vessel floor (Fig 1; plateau ledges that element 20 sit on). 
Yano does not disclose a stand to support said vessel, said stand comprising at least one leg containing a leg mounting aperture, wherein said stand contains at least one opening for maintenance.
Morris teaches a hydroponic system comprising a stand to support said vessel (Fig 2, Col. 4 lines 38-53; frame 40), said stand comprising at least one leg containing a leg mounting aperture (legs 52 with aperture to thread adjustable pads 54 into), wherein said stand contains at least one opening for maintenance (Fig 1; area inside longitudinal beams 42 and lateral supports 44 and 46).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the growing system of Yano with the stand taught by Morris in order to provide the growing system on an elevated level to make tending to the system more convenient for a user.
Regarding claim 2, Yano as modified above teaches further comprising a vessel lid which may optionally contain one or more apertures (Fig 1, Col. 3 lines 40-45; ground surface portion 7 with through hole 7A).
Regarding claim 7, Yano as modified above teaches wherein said at least one floor aperture, provides a connection for threaded tubing, a ball valve, a fill valve and/or a water chiller (Fig 1, Col. 3 lines 26-27; discharge pipe 6C).
Regarding claim 9, Yano as modified above teaches further comprising a propagation vessel comprising a lid comprising at least one aperture and at least one device for maintaining humidity within the propagation vessel (Fig 1, Col. 3 lines 14-24; cultivation tank 6 with lid 7 and humidity adjustment unit 41).
Regarding claim 11, Yano as modified above teaches further comprising a reservoir vessel comprising at least one device to create air pressure and at least one device to create water pressure (Fig 1, Col. 5 lines 19-22; tank 12 and pump 11).
Regarding claim 12, the modifying reference teaches the limitations of claim 1 and further Morris teaches wherein said stand comprises four crossbeams attached at right angles adapted to support said vessel floor (Fig 2, Col. 4 lines 38-53; longitudinal beams 42 and lateral supports 44 and 46).
Regarding claim 13, the modifying reference teaches the limitations of claim 12 and further Morris teaches comprising four stand legs attached to and descending from said crossbeams (Fig 2, Col. 4 lines 38-53; four legs 52), at least one of said legs containing a leg mounting aperture (legs 52 with aperture to thread adjustable pads 54 into).
Regarding claim 14, Yano as modified above does not teach wherein a bracket is secured to said stand.
Morris teaches wherein a bracket is secured to said stand (Fig 2, Col. 4 lines 38-53; longitudinal beams 48 and lateral supports 50).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the growing system of Yano with the bracket structure taught by Morris in order to allow for the support of a reservoir (Morris: Col. 4 lines 38-53).
Regarding claim 15, the modifying reference teaches the limitations of claim 12 and further Morris teaches wherein said bracket supports a fertigation device (Fig 2, Col. 4 lines 38-53; longitudinal beams 48 and lateral supports 50 hold up reservoir 12).
Regarding claim 22, Yano as modified above discloses the claimed invention except for wherein said vessel is plastic, a plastic polymer, a resin or a reinforced resin comprising polyvinyl chloride, polyethylene, polypropylene, carbon, glass, graphite, polyacrylonitrile, epoxy, polyester, nylon, urethane, rayon and petroleum pitch and stand comprising aluminum, zinc plated steel, stainless steel, carbon fiber or a high flexural strength material that resists oxidation without limitation. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the vessel a type of plastic or resin and the stand o type of steel or carbon fiber in order to ensure the vessel and stand are sturdy enough to hold and support all the components of the system, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.	
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yano (US 10349588 B2) in view of Morris et al. (US 4860490 A) as applied to claim 1 above, and further in view of Taylor (US 10602686 B2).
Regarding claim 3, Yano as modified above does not explicitly teach wherein an electrical cord passes from the outside to the inside of said vessel through a vertical connection aperture to a powered accessory.
Taylor teaches a hydroponic grow system wherein an electrical cord passes from the outside to the inside of said vessel through a vertical connection aperture to a powered accessory (Fig 2, Col. 4 lines 50-62; power cord 176 through aperture 178).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the growing system of Yano with the power cord taught by Taylor in order to provide power to the components located within the vessel.
Regarding claim 4, the modifying reference teaches the limitations of claim 3 and further Taylor teaches wherein within the powered accessory is an air pump, a water pump, a water heater, a water fogger, an automatic fertigation device and/or a sensor circuit (Fig 2, Col. 4 lines 50-62; powers a pump).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yano (US 10349588 B2) in view of Morris et al. (US 4860490 A) as applied to claim 1 above, and further in view of Goodwin (US 11044857 B1).
Regarding claim 5, Yano as modified above does not teach wherein said vessel for holding liquids further contains an air pump supported on said air pump support plateau spaced above a liquid fill or capacity line.
Goodwin teaches a plant grow system wherein said vessel further contains an air pump supported on said air pump support plateau spaced above a bottom (Fig 1, Col. 3 line 47 – Col. 4 line 7; air pumps 25 on support shelves 29).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the growing system of Yano with the air pumps on supports in order to provide oxygen to the system to optimal levels to optimize plant growth.
When Yano is combined with Goodwin, the air pumps on support shelves will be located above the fill level of cultivation tank 6 (see Fig 1, ledges the element 20 are on located above fill level).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yano (US 10349588 B2) in view of Morris et al. (US 4860490 A) as applied to claim 1 above, and further in view of Constance (US 5067275 A).
Regarding claim 6, Yano as modified above teaches wherein said at least one floor aperture, is located on a most inferior vessel floor drainage plane to provide drainage of nutrient solution to said personal growing system (Fig 1, Col. 3 lines 26-27; discharge pipe 6C).
Yano as modified above does not teach wherein the aperture provides drainage and filling of nutrient solution.
	Constance teaches a hydroponic system wherein an aperture provides drainage and filling of nutrient solution (Fig 1, Col. 2 lines 61-63; fill and drain tube 50).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the growing system of Yano with the fill and drain tube ad taught by Constance in order to consolidate the amount of connections to the grow system.
Claims 8 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Yano (US 10349588 B2) in view of Morris et al. (US 4860490 A) as applied to claim 1 above, and further in view of Warrick (US 10869436 B2).
Regarding claim 8, Yano as modified above does not teach wherein said at least one vessel wall comprises a vessel connection aperture which connects via a connecting pipe to another said vessel or said vessel connection aperture maybe sealed with an end cap.
Warrick teaches a hydroponic grow system wherein said at least one vessel wall comprises a vessel connection aperture which connects via a connecting pipe to another said vessel or said vessel connection aperture maybe sealed with an end cap (Figs 2-3, Col 4 line 63 – Col. 5 line 6; injection manifold 22 through bulkhead fitting 30 connects multiple vessels).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the growing system of Yano with the connection of multiple vessels as taught by Warrick in order to increase the size of the system and produce larger quantities of plants.
Regarding claim 23, the modifying reference teaches the limitations of claim 8 and further Warrick teaches wherein pressurized air and water tubing pass through said connecting pipe (Col. 4 lines 35-46; water is pumped through injection manifold 22).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yano (US 10349588 B2) in view of Morris et al. (US 4860490 A) as applied to claim 1 above, and further in view of Morris (US 20120085026 A1).
Regarding claim 16, Yano as modified above does not teach wherein a connection beam can bond said stand to another said stand, wherein said stand further comprising a crossbeam mounting aperture.
Morris ‘026 teaches a plant grow system wherein a connection beam can bond said stand to another said stand, wherein said stand further comprising a crossbeam mounting aperture (Fig 2, Paras [0043]-[0044]; support structure 2 can couple to multiple structures).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the growing system of Yano with the connection of multiple supports as taught by Morris ‘026 in order to increase the size of the system and produce larger quantities of plants.
Claims 10 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yano (US 10349588 B2) in view of Morris et al. (US 4860490 A) as applied to claim 1 above, and further in view of Finch (US 10433498 B1).
Regarding claim 10, Yano as modified above does not teach further comprising a growing vessel with at least one device for injecting oxygen into a nutrient solution.
Finch taches a plant grow system comprising a growing vessel with at least one device for injecting oxygen into a nutrient solution (Figs 6-7, Col. 6 lines 39-47; air hoses provide oxygen to nutrient solution).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the growing system of Yano with the oxygen supply to nutrient solution taught by Finch in order to keep oxygen levels of the nutrient solution at an optimal level to optimize plant growth.
Regarding claim 17, Yano as modified above does not teach further comprising a trellis comprising at least one tower and at least one mounting leg which contains at least one mounting point to secure to said stand.
Finch teaches further comprising a trellis comprising at least one tower and at least one mounting leg which contains at least one mounting point to secure to said stand (Fig 1B, Col. 7 lines 1-12; trellis 20 with pole 22 mounted to back of container 12).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the growing system of Yano with the trellis taught by Finch in order to properly support vine-like plants to optimize their growth.
Regarding claim 18, the modifying reference teaches the limitations of claim 17 and further Finch teaches comprising plant support arms (Fig 1B, Col. 7 lines 1-12; support wires 24).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yano (US 10349588 B2) in view of Morris et al. (US 4860490 A) and Finch (US 10433498 B1) as applied to claim 17 above, and further in view of Loiske (US 10757875 B2).
Regarding claim 19, the modifying reference teaches the limitations of claim 17 and further Finch teaches further comprising a luminaire, said luminaire comprising at least one lamp, and one mounting point (Fig 2, Col. 7 line 64 – Col. 8 line 5; trellis 20 includes grow light bar 70 mounted to pole 22). 
Yano as modified above does not teach one vertical movement aperture to allow vertical movement on said trellis tower.
Loiske teaches a hydroponic grow system wherein a lamp comprises one vertical movement aperture to allow vertical movement on said pole (Fig 1, Col. 7 lines 6-20; artificial light 3 moves along extension part 10 by way of extension part light unit 22).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the growing system of Yano with the light adjustment as taught by Loiske in order to appropriately adjust the light device at a proper distance from the plants to ensure optimal plant growth.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yano (US 10349588 B2) in view of Morris et al. (US 4860490 A) and Finch (US 10433498 B1) as applied to claim 1 above, and further in view of Paquette (US 10219446 B2).
Regarding claim 20, Yano as modified above does not teach further comprising an enclosure, said enclosure comprising at least one panel which can surround a plant growing within said vessel.
	Paquette teaches a plant grow system comprising an enclosure, said enclosure comprising at least one panel which can surround a plant growing within said vessel (Figs 1- , Col. 3 line 61 – Col. 4 line 12; collapsible screen 4 closing chamber 12 around plant 100).
	It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the growing system of Yano with the collapsible screen as taught by Paquette in order to close off the growing environment to better control the temperature and grow conditions for plants.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Yano (US 10349588 B2) in view of Morris et al. (US 4860490 A) as applied to claim 1 above, and further in view of Finch (US 10433498 B1) and Luciano (US 9763392 B2).
Regarding claim 21, Yano as modified above teaches said stand (Morris: frame 40) on which said vessel body and vessel lid can be supported (Yano: cultivation tank 6 and lid 7). 
Yano as modified above does not teach wherein said stand connects to a trellis, and from which a luminaire and a respective enclosure can be suspended.
Finch teaches a plant grow system wherein said stand connects to a trellis, and from which a luminaire can be suspended (Fig 1B, Col. 7 lines 1-12; trellis 20 with pole 22 mounted to back of container 12; Col. 7 line 64 – Col. 8 line 5; trellis 20 includes grow light bar 70 mounted to pole 22). 
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the growing system of Yano with the trellis taught by Finch in order to properly support vine-like plants to optimize their growth.
Luciano teaches a trellis structure comprising a respective enclosure suspended from said trellis (Fig 9A-B, Col. 12 lines 38-56; trellis 900 with protective cover 914).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the growing system of Yano with the protective cover taught by Luciano in order to better protect the plants growing within the system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN J MORONEY whose telephone number is (571)272-5890. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.M./Examiner, Art Unit 3642                                                                                                                                                                                                        
/MONICA L PERRY/Primary Examiner, Art Unit 3644